DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 3, 6, 11, and the cancellation of claims 2 and 7.
Drawings
The drawings are objected to because figures 2a-c are illegible.  It is noted that the updated drawing submission appears identical to the original drawings in the PTO system. Please see the PGPUB (2020/0203912) at figures 2a-c to view the apparent resolution issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/25/2021, with respect to amended claims 1 and 6 have been fully considered and are persuasive.  The rejections of claims 1 and 6 have been withdrawn. 
The Examiner agrees that the current amendments differentiate from the known art with respect to claims 1 and 6.

Applicant's arguments filed 06/25/2021 with respect to the enablement rejection of claim 11 have been fully considered but they are not persuasive. 
The Applicant has argued [0027] describes the WDOE can be an active or passive device e.g. acousto-optic modulator, electro-optic modulator or a diffractive element such as a grating, stating these elements are known to be wavelength selective similar to #108.
The Examiner acknowledges that at least acousto-optic modulators and diffractive elements, such as a grating, are known for wavelength selection. [0027] fails to describe the control of the element outlined in claim 11.
The Applicant has argued [0029] describes the controller sends a signal back to the WDOE via a feedback loop, one of ordinary skill knowing the wavelength selection is based on the feedback.
The Examiner acknowledges that one of ordinary skill would recognize the process is based on the feedback, however [0029] fails to describe the control of the element itself (based on the feedback or otherwise).
The Applicant has argued [0035] discloses how wavelength selection is preformed and would apply to the application of the WDOE.
[0035] relates to figure 6. [0032] states the wavelength selecting is based on a partially reflecting optical element which is rotated, tilted horizontally and tilted vertically to enable the selection 
To describe the issue as related to the Wands factors (see MPEP 2164.01a):
The breadth of the claim is such that it is unclear the type of control which is applied (a), a search of the prior art did not turn up sufficient results of similar types of WDOE control in an analogous system (c, e), there is little direction provided by the inventor (f), there is no clearly disclosed working example (g), therefore the quantity of experimentation need to make or use the invention based on the disclosure is high (h). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, and all claims dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 states in lines 13-15 that the controller adjusts the WDOE to provide a particular feedback beam at a controlled and stabilized wavelength. The originally filed specification at [0029] mentions this control, but gives no detail as to how the element is controlled to achieve the stated functionality. Therefore, the specification has not described how one of ordinary skill in the art would be able to make/use the claimed feature outlined in claim 11.
As noted above, to describe the issue as related to the Wands factors (see MPEP 2164.01a):
The breadth of the claim is such that it is unclear the type of control which is applied (a), a search of the prior art did not turn up sufficient results of similar types of WDOE control in an analogous system (c, e), there is little direction provided by the inventor (f), there is no clearly disclosed working example (g), therefore the quantity of experimentation need to make or use the invention based on the disclosure is high (h). 

Claim 11 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 11 has been amended to describe the first partially reflecting optical element (fig.6 #316, beamsplitter) to have a transparent substrate, dielectric coating, and a variable reflectivity over a certain wavelength range with associated reflectance values. The Specification as originally filed does not describe the beamsplitter #316 to have such properties, making the limitations new matter.
Allowable Subject Matter
Claims 1, 3-6 and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 6 outline a device and method for providing tuning to a gas laser. The claims describe using a partially reflective element upon a stage with 3 axis tilt/rotation abilities. The element is external to the laser cavity, is formed of a transparent substrate with a dielectric coating and has a variable reflectivity according to the wavelength, the reflectivity scaling from 75% at 9.3um to 0.5% at 10.6 um. The prior art was found to teach or make obvious using an external cavity partial reflector to tune a gas laser, but failed to teach or suggest the details of the particular type of adjustable element used (materials, wavelength range and associated reflectance scale) in an analogous system. The claims are therefore indicated as allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828